DETAILED ACTION

Allowable Subject Matter
Claims 1-13 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-10 and 12, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a tag assembly to be worn by a participant of a sports event during the sports event, the tag assembly comprising: 
a support sheet; 
a tag disposed on the support sheet, the tag comprising an antenna structure and the tag being configured to transmit a signal to a receiver that detects a passage of the participant; and 
an expandable spacer structure disposed on the support sheet spaced away from or partly or fully on top of the antenna structure, 
the expandable spacer structure being configured to expand from a non-expanded state to an expanded state of a predetermined spacer thickness, wherein 
the expandable spacer structure in the expanded state has a thickness in a range between 5 and 15 mm and in the non-expanded state has a thickness in a range of greater than 0 to smaller than 5 mm, and wherein 
the expandable spacer structure comprises one or more pieces of moisture absorbing material configured to expand at least in one dimension during the sports event in response to absorbing sweat from the participant.
With respect to claims 11 and 13, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a sports bib comprising: 

a tag structure being configured to transmit a signal to a receiver that detects a passage of the participant; and 
an expandable spacer structure disposed on the back side of the thin flexible sheet spaced away from or partly or fully on top of the antenna structure, the expandable spacer structure being configured to expand from a non-expanded state to an expanded state of a predetermined spacer thickness, wherein the expandable spacer structure in the expanded state has a thickness in a range between 5 and 15 mm and in the non-expanded state has a thickness in a range of greater than 0 to smaller than 5 mm, and wherein 
the expandable spacer structure comprises one or more pieces of moisture absorbing material configured to expand at least in one dimension during the sports event in response to absorbing sweat from the participant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE W KIM/Examiner, Art Unit 2887 

/THIEN M LE/Primary Examiner, Art Unit 2887